Citation Nr: 1031515	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-09 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Propriety of the apportionment of the Veteran's Department of 
Veterans Affairs compensation benefits to F.G. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from November 1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a Special Apportionment Decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, Philippines 
(RO), in October 2006 that awarded Veteran's wife at the time, 
F.G., an apportionment of the Veteran's VA disability 
compensation benefit; the Veteran appealed that decision.  During 
the course of the appeal, the case was transferred to the 
jurisdiction of the VA Regional Office in Roanoke, Virginia.


FINDINGS OF FACT

1.  A 100 percent disability evaluation due to a psychiatric 
service-connected disability was awarded, effective July 31, 
1995.

2.  The Veteran and F.G. were married on March 2, 2005, and the 
Veteran's VA disability compensation award included an additional 
dependency allowance for the F.G.

3.  The Veteran and F.G. signed an Agreement of Separation dated 
on December 8, 2005.  

4.  From May 2006 through October 2006, the Veteran did not 
reasonably discharge his responsibility for F.G.'s support, as 
provided in their separation agreement.  

5.  From July 2006 through October 2006, F.G. was not living with 
the Veteran and was under a financial hardship.  

6.  An RO decision in October 2006 awarded F.G. an apportionment 
of the Veteran's VA benefits for the period from July 1, 2006, 
through October 31, 2006.  

7.  The apportionment did not cause the Veteran an undue 
hardship.  


CONCLUSION OF LAW

The apportionment of the Veteran's VA disability benefits to F.G. 
was proper.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.451 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal concerns a benefit provided under Chapter 53 of Title 
38, United States Code.  The rules governing VA notice and 
assistance upon receipt of a claim for benefits as outlined in 38 
U.S.C.A. §§ 5103, 5103A (West 2002) do not apply to claims for 
benefits provided under chapters other than Chapter 51.  See Sims 
v. Nicholson, 19 Vet. App. 453, 456 (2006).  VA rules include 
special procedural requirements for simultaneously contested 
claims, such as a claim for apportionment.  See 38 C.F.R. §§ 
19.100, 19.101, 19.102 (2009).  

Upon the filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties and their representatives 
will be furnished a copy of the statement of the case.  38 C.F.R. 
§ 19.101 (2009).  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the substantive 
appeal will be furnished to the other contesting parties to the 
extent that it contains information which could directly affect 
the payment or potential payment of benefit which is subject of 
the contested claim.  38 U.S.C.A. § 7105A (West 2002), 38 C.F.R. 
§ 19.102 (2009).  

The Veteran was advised by the RO of the appropriate laws and 
regulations relating to the request of his wife at the time, 
F.G., for apportionment in a letter dated in August 2006 and in a 
statement of the case in April 2008.  The Veteran testified at a 
Board hearing regarding the apportionment in July 2008.  
Accordingly, these actions satisfy any duties to notify and 
assist owed the Veteran in the development of this claim.  F.G. 
was also notified of the appropriate laws and regulations 
relating to an apportionment in an August 2006 letter.  However, 
the record does not reflect that she was provided a statement of 
the case or the content of the Veteran's substantive appeal, as 
required by 38 C.F.R. § 19.101.  Nevertheless, in light of the 
Board's decision herein that the RO's apportionment was proper, 
she is not prejudiced by these procedural defects.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

F.G., who was the Veteran's wife at the time, wrote VA in June 
2006 to apply for an apportionment of his VA disability benefits.  
She submitted a copy of a separation agreement signed by her and 
the Veteran in December 2005 in which he agreed to pay her 10,000 
Philippine Pesos each month beginning in January 2006 until their 
divorce was finalized.  F.G. wrote in June 2006 that the Veteran 
had fulfilled his support obligations through April 2006, but she 
stated that he had not made any payments since that time.  

The August 2006 letters to F.G. and to the Veteran requested 
additional information from each of them, including the amounts 
and all sources of monthly income and average monthly expenses, 
as well as the value of all assets.  F.G. was also requested to 
explain what hardship would occur if the apportionment was not 
granted.  The Veteran was also asked to explain what special 
needs he had and what hardship would be created if the 
apportionment was granted.  The letters notified the parties that 
a decision could be made within 60 days if all attempts to obtain 
known relevant information had been completed, but that they had 
one year to submit the requested information.  In September 2006, 
F.G. submitted the requested information.  

Having received no response from the Veteran, a Special 
Apportionment Decision in October 2006 awarded F.G. an 
apportionment of the Veteran's VA benefits in the amount of $500 
per month, effective July 1, 2006.  The Veteran's notice of 
disagreement with this decision was received October 30, 2006.  
He indicated that he had been making monthly payments of 10,000 
Pesos to F.G. since their separation.  He provided copies of 
receipts signed by F.G. dated in December 2005, January 2006, 
February 2006, and March 2006 to verify his payments; no receipts 
for payments after March 2006 were submitted.  The Veteran also 
submitted a court document indicating that their marriage had 
been annulled October 23, 2006.  

A letter from the RO to F.G. dated November 20, 2006, notified 
her that the apportionment was stopped November 1, 2006, because 
her marriage to the Veteran had been nullified.  

The Veteran testified at an RO hearing in July 2007 that during 
their separation, F.G. was living with several of her family 
members, but he did not know what resources she had at that time.  
He also stated that deducting $500 per month from his VA 
disability payment for the apportionment caused a hardship for 
him. 

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances set 
forth in 38 C.F.R. § 3.450 (2009).  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid if 
the veteran is not reasonably discharging his responsibility for 
his spouse's support.  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. 
App. 294 (1993).  

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 C.F.R. 
§ 3.451.  That regulation provides that, without regard to any 
other provision regarding apportionment, where hardship is shown 
to exist, compensation benefits payable may be apportioned 
between the veteran and his dependents on the basis of the facts 
of the individual case, as long as it does not cause undue 
hardship to the veteran.  In determining the basis for a special 
apportionment, consideration is to be given to such factors as 
the amount of VA benefits payable, other income and resources of 
the veteran and the apportionment claimant, and the special needs 
of the veteran and the apportionment claimant.  

38 C.F.R. § 3.451 further provides that apportionment of more 
than 50 percent of a veteran's benefits is ordinarily considered 
to constitute undue hardship on him while apportionment of less 
than 20 percent of his benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently designed 
to provide for an apportionment in situations where a veteran is 
reasonably discharging his responsibility for the support of any 
claimant who might be entitled to a "general" apportionment, 
but special circumstances exist which warrant giving additional 
support to "dependents."  See, e.g., Vet. Reg. No. 6(c), 
Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 
(June 1934).  

The period in question in this case is from July 1, 2006, to 
November 1, 2006, because the apportionment was terminated at 
that time due to the annulment of the marriage.  Information 
provided by F.G. shows that during that period, she had no income 
and no assets.  The information regarding her monthly expenses is 
inconsistent.  The Veteran has not provided any documentation 
regarding his financial status.  At his Board hearing in July 
2008, he testified that it wasn't fair for the apportionment to 
be $500 per month, since his VA benefit included a monthly 
allowance for his wife of only $175.  

The record shows that in 2006, prior to the apportionment, the 
Veteran was paid $2,528 per month in VA disability compensation, 
including an allowance for his spouse.  In addition, he testified 
at his Board hearing that he had been receiving Social Security 
since 1986, although the record does not reflect the amount of 
that benefit.  

As noted above, F.G. contends that the Veteran failed to continue 
his spousal support payments after April 2006, and the Veteran 
has not provided requested documentation to show that he made 
those payments, as required by their separation agreement.  
Therefore, the Board finds that from May 2006 through October 
2006, the Veteran did not reasonably discharge his responsibility 
for his spouse's support, as provided in the separation 
agreement.  Accordingly, the criteria as satisfied for a 
"general" apportionment.  

The evidence shows that during the period in question, F.G. had 
no income.  The Veteran, however, was paid $2,528 per month in VA 
disability compensation benefits.  In addition, according to his 
hearing testimony, the Veteran received additional monthly income 
from the Social Security Administration.  He provided no 
information regarding his monthly expenses to indicate that an 
apportionment of his VA benefits would cause an undue hardship on 
him.  Moreover, as noted by the Veteran at his hearings, his VA 
benefits included an allowance for his spouse who during the 
period in question, was not living with him.  Therefore, because 
the evidence shows that F.G. had no income during the period in 
question, the Board finds that F.G. was under a financial 
hardship.  

Further, the Board finds that there is no evidence that awarding 
an apportionment of 20 percent of the Veteran's VA benefits would 
impose an undue hardship on him.  Finally, because 20 percent of 
the Veteran's monthly VA benefits in 2006 was $505.60, the Board 
finds that the $500 monthly apportionment awarded by the RO was 
reasonable.  

Having considered the evidence of record and the contentions of 
both the Veteran and F.G., the Board concludes that the 
preponderance of the evidence shows that the apportionment of the 
Veteran's VA disability benefits to F.G. was proper.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.451.  


ORDER

The apportionment of the Veteran's VA disability benefits to F.G. 
was proper.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


